Exhibit 10.3

GENOPTIX, INC.

RESTRICTED STOCK UNIT AWARD GRANT NOTICE FOR DIRECTORS

(2007 EQUITY INCENTIVE PLAN)

Genoptix, Inc. (the “Company”), pursuant to Section 6(b) of the Company’s 2007
Equity Incentive Plan (the “Plan”), hereby awards to Participant a Restricted
Stock Unit Award covering the number of restricted stock units (the “RSUs”) set
forth below (the “Award”). This Award shall be evidenced by a Restricted Stock
Unit Award Agreement for Directors (the “Agreement”). Capitalized terms not
explicitly defined in this Award but defined in the Plan shall have the same
definitions as in the Plan. This Award is subject to all of the terms and
conditions as set forth herein and in the applicable Agreement and the Plan,
each of which are attached hereto and incorporated herein in their entirety. In
the event of any conflict between the terms in the Award and the Plan, the terms
of the Plan shall control.

 

Participant:  

 

  Date of Grant:  

 

  Vesting Commencement Date:  

 

  Number of RSUs:  

 

  Payment for Common Stock:  

Participant’s services to the Company

 

Vesting Schedule:

[Initial Grant and Existing Director Grant:  1/12th of the RSUs vest quarterly
following the Date of Grant.]

[Annual Grant:  1/4th of the RSUs vest quarterly following the Date of Grant.]

Delivery Schedule: Delivery of one share of Common Stock for each RSU which
vests shall occur on the applicable vesting date, provided that delivery may be
delayed as provided in Section 3 of the Agreement, except as may be elected
otherwise below.

Election Regarding Stock Sale Arrangement: At the time of executing this Grant
Notice, Participant must make an election whether to sell to the Company a
portion of the shares of Common Stock underlying the RSUs on the applicable
vesting date, as described in Section 3(c) of the Agreement and whether to have
the delivery of the shares delayed as provided in Section 3(d). If one of the
options below is not selected, then the Company will assume that the Participant
did not elect to participate in the stock sale arrangement described in
Section 3(c) of the Agreement and did elect to have the delay provision
described in Section 3(d) apply. Please choose one of the following options:

 

  ¨ I DO NOT wish to participate in the stock sale arrangement described in
Section 3(c) of the Agreement, and DO wish to have the possible delay provision
in Section 3(d) apply to the delivery of my shares. (Default choice if no box is
checked.)

 

  ¨ I DO NOT wish to participate in the stock sale arrangement described in
Section 3(c) of the Agreement, and DO NOT wish to have the possible delay
provision in Section 3(d) apply to the delivery of my shares.

 

  ¨ I DO wish to participate in the stock sale arrangement described in
Section 3(c) of the Agreement, and DO NOT wish to have the possible delay
provision in Section 3(d) apply to the delivery of the shares not sold.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Agreement and the Plan.
Participant further acknowledges that as of the Date of Grant, this Grant
Notice, the Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the award of the RSUs and the underlying
Common Stock and supersede all prior oral and written agreements on that subject
with the exception of (i) Stock Awards previously granted and delivered to
Participant under the Plan, and (ii) the following agreements only:

 

OTHER AGREEMENTS:   

 

  

 



--------------------------------------------------------------------------------

GENOPTIX, INC.     PARTICIPANT By:  

 

   

 

  Signature       Signature Title:  

 

    Date:  

 

Date:  

 

     

ATTACHMENTS: Restricted Stock Unit Award Agreement for Directors and 2007 Equity
Incentive Plan



--------------------------------------------------------------------------------

GENOPTIX, INC.

2007 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT FOR DIRECTORS

Pursuant to the Restricted Stock Unit Grant Notice for Directors (“Grant
Notice”) and this Restricted Stock Unit Award Agreement for Directors
(“Agreement”), Genoptix, Inc. (the “Company”) has awarded you a Restricted Stock
Unit Award pursuant to the Company’s 2007 Equity Incentive Plan (the “Plan”) for
the number of restricted stock units (“RSUs”) as indicated in the Grant Notice
(collectively, the “Award”). Capitalized terms not explicitly defined in this
Agreement but defined in the Plan shall have the same definitions as in the
Plan. Subject to adjustment and the terms and conditions as provided herein and
in the Plan, each RSU shall represent the right to receive one (1) share of
Common Stock.

The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.

1. NUMBER OF RSUS AND SHARES OF COMMON STOCK.

(a) The number of RSUs subject to your Award and the number of shares of Common
Stock deliverable with respect to such RSUs may be adjusted from time to time
for Capitalization Adjustments as described in Section 9(a) of the Plan. You
shall receive no benefit or adjustment to your Award with respect to any cash
dividend or other distribution that does not result from a Capitalization
Adjustment as described in Section 9(a) of the Plan; provided, however, that
this sentence shall not apply with respect to any shares of Common Stock that
are delivered to you in connection with your Award after such shares have been
delivered to you.

(b) Any additional RSUs, shares of Common Stock, cash or other property that
becomes subject to the Award pursuant to this Section 1 shall be subject, in a
manner determined by the Board, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other RSUs and Common Stock covered by your Award.

(c) Notwithstanding the provisions of this Section 1, no fractional RSUs or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 1. The Board shall, in its discretion, determine an equivalent benefit
for any fractional RSUs or fractional shares that might be created by the
adjustments referred to in this Section 1.

2. VESTING. Subject to the limitations contained herein, the RSUs shall vest, if
at all, as provided in the Vesting Schedule set forth in your Grant Notice,
provided, however, that vesting shall cease upon the termination of your
Continuous Service. In addition, if the Company is subject to a Change in
Control before your Continuous Service terminates, then all of the unvested RSUs
subject to this Award shall become fully vested and exercisable immediately
prior to the effective date of such Change in Control.

3. DELIVERY OF SHARES OF COMMON STOCK.

(a) Subject to the provisions of this Agreement and the Plan, in the event one
or more RSUs vests, the Company shall deliver to you one (1) share of Common
Stock for each RSU that vests on the applicable vesting date. However, if a
scheduled delivery date falls on a date that is not a business day, such
delivery date shall instead fall on the next following business day.



--------------------------------------------------------------------------------

(b) You shall be solely responsible for any and all federal, state and local
taxes due with respect to the Award and any payment hereunder.

(c) Because the vesting of RSUs creates tax obligations to you and the Company
has no authority to withhold otherwise deliverable shares from, or to make tax
payments on behalf of, members of the Company’s Board of Directors who are not
employees of the Company, the Company is hereby offering you the opportunity at
the time of executing this Agreement to elect to sell to the Company, on the
vesting date, a whole number of shares of Common Stock underlying your RSUs
equal as nearly as possible to 40% of the shares covered by the Award, at a
price per share equal to the Fair Market Value of a share of the Common Stock on
the vesting date. If you elect to participate in this stock sale arrangement,
the Company will remit promptly to you the aggregate purchase price for the
shares of Common Stock so purchased at the address on file with the Company and
will distribute the balance of the shares underlying the RSUs in the manner
provided in Section 3(a) of this Agreement.

(d) Notwithstanding the foregoing, if you so elect on your Grant Notice form (or
are deemed to have so elected) and in the event that you are subject to the
Company’s Window Period Policy, in effect from time to time or you are otherwise
prohibited from selling shares of Common Stock in the public market and any
shares covered by your Award are scheduled to be delivered on a day (the
“Original Delivery Date”) that does not occur during an open “window period”
applicable to you, as determined by the Company in accordance with such policy,
or does not occur on a date when you are otherwise permitted to sell shares of
Common Stock on the open market, then such shares shall not be delivered on such
Original Delivery Date and shall instead be delivered on the first business day
of the next occurring open “window period” (regardless of whether you are still
providing continuous services at such time) or the next business day when you
are not prohibited from selling shares of the Company’s Common Stock in the open
market but in no event later than the fifteenth (15th) day of the third calendar
month of the calendar year following the calendar year in which the Original
Delivery Date occurs. The form of such delivery (e.g., a stock certificate or
electronic entry evidencing such shares) shall be determined by the Company.

Please indicate whether or not you wish to participate in this stock sale
arrangement in Section 3(c) above by checking the appropriate box on the
applicable Restricted Stock Unit Grant Notice and, if not, whether you wish to
have the delay provision of Section 3(d) apply to the distribution of your
shares.

4. PAYMENT BY YOU. This Award was granted in consideration of your services for
the Company. Except as otherwise provided in the Grant Notice, you will not be
required to make any payment to the Company (other than your past and future
services for the Company) with respect to your receipt of the Award, vesting of
the RSUs, or the delivery of the shares of Common Stock underlying the RSUs.

 

2.



--------------------------------------------------------------------------------

5. SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under your
Award unless either (i) the shares of Common Stock are registered under the
Securities Act, or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award must
also comply with other applicable laws and regulations governing the Award, and
you shall not receive such Common Stock if the Company determines that such
receipt would not be in material compliance with such laws and regulations.

6. RESTRICTIVE LEGENDS. The Common Stock issued under your Award shall be
endorsed with appropriate legends, if any, determined by the Company.

7. TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of the shares in respect of your Award, except as provided in Section 3(c)
hereof. For example, you may not use shares that may be issued in respect of
your RSUs as security for a loan, nor may you transfer, pledge, sell or
otherwise dispose of such shares. This restriction on transfer will lapse upon
delivery to you of shares in respect of your vested RSUs. Your Award is not
transferable, except by will or by the laws of descent and distribution.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Common Stock to which you were entitled at the time of your death pursuant to
this Agreement.

8. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as a Director or Consultant of
the Company or any Affiliate.

9. UNSECURED OBLIGATION. Your Award is unfunded, and even as to any RSUs that
vest, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue Common Stock pursuant to this
Agreement. You shall not have voting or any other rights as a stockholder of the
Company with respect to the Common Stock acquired pursuant to this Agreement
until such Common Stock is issued to you pursuant to Section 3 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company with respect to the Common Stock so issued. Nothing
contained in this Agreement, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind or a fiduciary
relationship between you and the Company or any other person.

10. PARACHUTE PAYMENTS.

(a) If any payment or benefit you would receive pursuant to a Change in Control
from the Company or otherwise (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be equal to

 

3.



--------------------------------------------------------------------------------

the Reduced Amount. The “Reduced Amount” shall be either (x) the largest portion
of the Payment that would result in no portion of the Payment being subject to
the Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in your receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order: reduction of cash payments; cancellation of accelerated vesting of RSUs.
In the event that acceleration of vesting of RSU compensation is to be reduced,
such acceleration of vesting shall be cancelled in the reverse order of the date
of grant of your Award (i.e., earliest granted RSU cancelled last).

(b) The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

(c) The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
you and the Company within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by you or the
Company) or such other time as requested by you or the Company. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish you and the Company with an opinion reasonably acceptable to you that no
Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon you and the Company, except as specified below.

(d) If, notwithstanding any reduction described in this Section 10, the IRS
determines that you are liable for the Excise Tax as a result of the receipt of
the payment of benefits as described above, then you shall be obligated to pay
back to the Company, within thirty (30) days after a final IRS determination or
in the event that you challenge the final IRS determination, a final judicial
determination, a portion of the payment equal to the “Repayment Amount.” The
Repayment Amount with respect to the payment of benefits shall be the smallest
such amount, if any, as shall be required to be paid to the Company so that your
net after-tax proceeds with respect to any payment of benefits (after taking
into account the payment of the Excise Tax and all other applicable taxes
imposed on such payment) shall be maximized. The Repayment Amount with respect
to the payment of benefits shall be zero if a Repayment Amount of more than zero
would not result in your net after-tax proceeds with respect to the payment of
such benefits being maximized. If the Excise Tax is not eliminated pursuant to
this paragraph, you shall pay the Excise Tax.

 

4.



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Section 10, if (i) there is a
reduction in the payment of benefits as described in this Section 10, (ii) the
IRS later determines that you are liable for the Excise Tax, the payment of
which would result in the maximization of your net after-tax proceeds
(calculated as if your benefits had not previously been reduced), and (iii) you
pay the Excise Tax, then the Company shall pay to you those benefits which were
reduced pursuant to this section contemporaneously or as soon as
administratively possible after you pay the Excise Tax so that your net
after-tax proceeds with respect to the payment of benefits is maximized.

11. NOTICES. Any notices required to be given or delivered to the Company under
the terms of this Award shall be in writing and addressed to the Company at its
principal corporate offices. Any notice required to be given or delivered to you
shall be in writing and addressed to your address as on file with the Company at
the time notice is given. All notices shall be deemed effective upon personal
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.

12. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

13. AMENDMENT. This Agreement may be amended only by a writing executed by the
Company and you which specifically states that it is amending this Agreement.
Notwithstanding the foregoing, this Agreement may be amended solely by the
Company by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the Award
that has not been delivered to you in Common Stock pursuant to Section 3.

14. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

 

5.



--------------------------------------------------------------------------------

(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

15. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control; provided, however, that
Section 3 of this Agreement shall govern the timing of any distribution of
Common Stock under your Award. The Company shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Board and the Committee shall be final and
binding upon you, the Company, and all other interested persons. No member of
the Board shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

16. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.

17. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

18. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company’s Window
Period Policy and Insider Trading Policy, in effect from time to time.

* * * * *

This Restricted Stock Unit Award Agreement for Directors shall be deemed to be
signed by the Company and you upon the signing by you of the Restricted Stock
Unit Grant Notice for Directors to which it is attached.

 

6.